
	

114 HR 4255 IH: To amend the Act commonly known as the Indian Long-Term Leasing Act to expand certain exceptions for long-term lease limits for the Pueblo of Santa Clara.
U.S. House of Representatives
2015-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4255
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2015
			Mr. Ben Ray Luján of New Mexico introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Act commonly known as the Indian Long-Term Leasing Act to expand certain exceptions
			 for long-term lease limits for the Pueblo of Santa Clara.
	
	
 1.Expanding exception for long-term leasesThe Act of August 9, 1955 (commonly known as the Indian Long-Term Leasing Act; 25 U.S.C. 415(a)), is amended in subsection (a) of the first section—
 (1)by striking the Puyallup Tribe of Indians,, and inserting the Puyallup Tribe of Indians, the Pueblo of Santa Clara,; (2)by striking leases of the the lands comprising the Moses Allotment Numbered 8 and inserting leases of the lands comprising the Moses Allotment Numbered 8; and
 (3)by striking lands held in trust for the Pueblo of Santa Clara,.  